Citation Nr: 1140688	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-47 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for chronic otitis media.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1999, on October 1, 2001, from May to August 2002, and from March 2003 to May 2006, as well as additional service with the Air Force Reserve and the Air National Guard.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from various rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which adjudicated the issues on appeal. 

In a May 2007 rating decision, the RO denied service connection for a low back condition.  In a statement submitted in January 2008, the Veteran stated, "I would like to reopen my claim for service connection for the following condition: lower back condition."  Based on this statement, the RO determined that the May 2007 rating decision was final and binding based on the evidence of record at that time, and that the January 2008 statement was a petition to reopen the claim based on new and material evidence.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  Thereafter, the Veteran submitted another statement in March 2008 asking the RO to "[p]lease clarify the highlighted paragraphs that seem to administratively deny by [sic] back condition."  In light of this second communication, the Board will liberally construe the earlier January 2008 statement as a timely notice of disagreement (NOD) concerning the May 2007 rating decision.  See 38 C.F.R. § 20.201 (2011).  See also Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos  v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Thereafter, the Veteran eventually appealed the May 2007 rating decision by submitting a timely substantive appeal (VA Form 9) in November 2009 after the RO had issued a statement of the case (SOC) earlier that same month. 38 C.F.R. §§ 20.202, 20.302 (2011).

The Veteran also appealed a May 2008 rating decision that denied service connection for IBS and chronic otitis media.  And when the RO issued a November 2009 rating decision granting service connection for IBS, assigning an initial noncompensable (zero percent) rating from January 30, 2008, the Veteran appealed that decision by requesting an initial compensable rating for that award.  

So the issues on appeal are entitlement to an initial compensable rating for IBS, as well as service connection for a low back condition and chronic otitis media.  However, the Board will only address the propriety of the noncompensable rating assigned for his service-connected IBS, while the service-connection claims are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for tinnitus, claimed as secondary to chronic otitis media, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since the initial grant of service connection, the Veteran's IBS has been manifested by alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for irritable bowel syndrome have been met.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .14, 4.114, Diagnostic Code 7319 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran's claim with respect to IBS concerns his "downstream" claim for a higher (compensable) rating for this condition following the initial grant of service connection.  As a result, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide an SOC if this disagreement is not resolved.  The RO sent the Veteran this required SOC in April 2010, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for this service-connected disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim for a higher initial rating for IBS.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records the Veteran and his representative identified as potentially relevant concerning this claim.  He was also afforded a VA examination in October 2009 to determine the nature and severity of his IBS.  The findings from that examination and the other evidence in the file provide the information needed to properly rate this disability, so no additional examination is needed to fairly decide this claim.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of this development, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of the claim.

II.  Entitlement to an Initial Compensable Rating for IBS

The record shows that the Veteran developed IBS while on active duty.  On January 30, 2008, the RO received the Veteran's claim for service connection for this disability.  In a November 2009 rating decision, the RO granted service connection for IBS and assigned an initial noncompensable rating, effective January 30, 2008.  The Veteran appealed that decision by requesting a higher initial rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a claim arises from disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

The Veteran's IBS has been rated under diagnostic code (DC) 7319.  Under this code provision, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function and occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress.  The highest possible rating of 30 percent is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114 , DC 7319. 

Applying these criteria to the facts of this case, the Board finds that the evidence supports a 30 percent rating for the Veteran's IBS since the initial grant of service connection.  The most probative evidence to support this finding is an October 2009 VA examination report, as well as a November 2009 letter from R.F., M.D., the Veteran's private treating physician, both of which show that his IBS causes alternating diarrhea and constipation with more or less constant abdominal distress.

The October 2009 VA examination report notes the Veteran's complaints that his stomach is "always" upset or bloated, and that he experiences either diarrhea or constipation.  The diagnosis was IBS, chronic.  These symptoms are also mentioned in Dr. R.F.'s November 2009 letter.  While Dr. R.F. indicated that he had only seen the Veteran several times that year for IBS, the Veteran reported "a significant increase in pain in the abdomen, bloating and cramping on a continuing basis," with some alternating diarrhea and constipation as well.  Dr. R.F. also indicated that treatments had not been successful.  While these symptoms had not been debilitating, Dr. R.F. noted that they had been "a consistent complaint."  

These findings meet the criteria for a 30 percent rating under DC 7319, since they show alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114 , DC 7319.  The Board also finds that the 30 percent rating should be effective retroactively back to the initial grant of service connection on January 30, 2008, even though this evidence is dated almost two years after his claim was filed on that date.  In reaching this decision, the Board notes that in June 2011 the Veteran testified at a hearing held before the undersigned acting Veterans Law Judge that his symptoms of constant bloating with alternating diarrhea and constipation had been present since the initial grant of service connection.  The Board places significant probative value on his hearing testimony because the Veteran is competent to report such symptoms and there is no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")

For these reasons and bases, the Board finds that the evidence supports an initial 30 percent rating for the Veteran's IBS.  Accordingly, the appeal is granted to this extent only.  The Board also finds no basis to grant a disability rating higher than 30 percent, since this is the maximum schedular rating under DC 7319.  Furthermore, there is no other code provision which applies to IBS.  For example, while DC 7346 provides a 60 percent rating for hiatal hernia manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, none of these symptoms has been shown in this case.  38 C.F.R. § 4.114, DC 7346.  In short, an initial 30 percent rating is appropriate under DC 7319.

There is one final point worth mentioning.  The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's IBS reasonably describe and contemplate the extent and severity of this disability.  The Veteran's complained of symptoms are addressed in the rating assigned herein.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 30 percent rating for irritable bowel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking service connection for a low back condition and chronic otitis media.  However, the Board finds that additional evidentiary development is needed before it can adjudicate these claims.

With respect to his back, the Veteran has denied any specific injury but has reported the onset of low back pain during basic training in 1999.  He said he did not seek any medical treatment at that time, but has since lived with continuous low back pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  

The record shows intermittent treatment for low back pain since September 22, 2000.  Various treatment records since that initial treatment simply refer to low back pain, which is merely a symptom and not a disability for VA compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  But a service treatment record (STR) dated May 2003 lists a diagnosis of lumbar muscle strain.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether his complaints of low back pain can be attributed to an actual clinical diagnosis, particularly since the record indicates that he has undergone physical therapy and has been prescribed muscle relaxers.  And if a diagnosed low back disability is identified, the examiner should also state whether it had its onset in service as alleged by the Veteran.  Indeed, the record shows that the Veteran was scheduled to undergo a VA compensation examination in May 2007 to address this matter, but was unable to attend because he had been recalled to active duty with the Air Force National Guard.  The Veteran should therefore be rescheduled for a VA examination to determine whether he has a low back condition as a result of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A.              § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Next, a VA examination is also warranted to determine whether he suffers from chronic otitis media as a result of service.  His enlistment examination in August 1998 noted that he had cerumen (earwax) in both ear canals.  This was also noted in an August 1999 STR.  But since there was no evidence of otitis media at the time of his enlistment examination, the Board will presume that he entered service in sound condition with no preexisting ear condition involving otitis media.  See 38 U.S.C.A. § 1111. 

The Veteran was admitted to an emergency room on March 4, 2003, for acute otitis externa of the left ear.  A STR dated March 6, 2003, documents the Veteran's emergency-room treatment for severe left otitis externa, following the onset of left ear fullness three days prior.  The STR also notes, "He incidentally did receive his vaccinations for Anthrax as well as smallpox just six days ago.  To his knowledge, he had not touched his left arm and then touched his left ear."  An entry dated March 18, 2003, notes that this condition was effectively treated and had resolved so that the Veteran was able to be deployed.  

Treatment records from Dr. G.S. note that the Veteran was seen in May 2005, several years later, for acute otitis media and externa of the right ear.  And when seen in September 2005, the Veteran told Dr. G.S. that he had had three ear infections in the past four to six months.  More recent records show treatment in August 2009 for otitis externa.  In addition to this medical evidence, the Veteran has also reported numerous ear infections since his initial treatment in 2003.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1335.  

In light of these findings, including his statements concerning continuity of symptomatology, the Veteran should be afforded a VA examination to determine whether he has chronic otitis media as a result of his military service, to include vaccinations for anthrax and smallpox in March 2003.  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination to determine the nature and etiology of the Veteran's low back condition.  All necessary diagnostic testing and evaluation are to be performed, including radiographs of the spine.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on a physical examination, a comprehensive review of the claims file, and an interview with the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran has a diagnosed low back condition as a result of his military service.  

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include records showing treatment for low back pain since September 22, 2000.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

2.  Schedule an appropriate VA compensation examination to determine whether he has chronic otitis media as a result of service.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on a physical examination, a comprehensive review of the claims file, and an interview with the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran has chronic otitis media, or any other ear condition, as a result of his military service.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include records showing emergency room treatment in March 2003 for acute otitis externa of the left ear, only several days after vaccinations for anthrax and smallpox, and eventual treatment for otitis media and externa of the right ear in May 2005.  The examiner should also consider the Veteran's statements concerning the initial onset and continuity of symptoms concerning this condition.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

3.  Then readjudicate the Veteran's claims in light of the additional evidence.  If either claim is not granted to his satisfaction, send him a supplemental statement of the case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


